[exhibit105001.jpg]
Execution Version NOTE AMENDMENT AGREEMENT This NOTE AMENDMENT AGREEMENT (the
“Agreement”) effective as of April _____, 2020, is by and between INUVO, INC., a
Nevada corporation (“INUV”) and CAVALRY FUND I, LP (the “Purchaser”). INUV and
the Purchaser are collectively referred to herein as the “Parties”. WHEREAS,
INUV issued the Purchaser that certain Original Issue Discount Unsecured
Subordinated Convertible Note due September 1, 2020 in the principal amount of
$840,000 (the “Promissory Note”) as modified under that certain Note
Modification and Release Agreement effective November 11, 2019 (the
“Modification”), the Promissory Note and Modification collectively referred to
herein as, the “Note”, and attached hereto as Exhibit A; WHEREAS, the amount
outstanding under the Note as of the date hereof is $315,000; WHEREAS, the
current COVID-19 pandemic has negatively impacted INUV and INUV desires to
conserve its working capital and desires to extend the Maturity Date of the
Note; WHEREAS, the Purchaser and INUV desire to amend the Note under the terms
provided herein; NOW THEREFORE, the Purchasers and INUV, in consideration of the
promises and covenants contained herein, the sufficiency of which is
acknowledged, agree as follows: 1. Recitals. The above recitals are true,
correct and are herein incorporated by reference. 2. Extension of Maturity Date.
The “Maturity Date” as defined under the Promissory Note is hereby amended and
restated to December 31, 2020. 3. Conversion Price. Section 4(b) of the
Promissory Note is hereby deleted in its entirety and the “Conversion Price” as
defined under the Note (and as modified by the Modification) is hereby amended
and restated to $0.175 per share. 4. Mutual Representations and Warranties of
the Parties. The Parties warrant and represent to each other that they have
executed this Agreement with the full capacity and authorization to do so and
have taken all corporate action necessary for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. The
Parties acknowledge, understand and agree that this Agreement shall bind it and
its successors or assigns. 5. Choice of Law and Venue. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflict of
laws thereof. Each Party agrees that all legal proceedings concerning this
Agreement shall only be commenced in the state and federal courts sitting in New
York County, New York (the “New York Courts”). Each Party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
6. Section 3(a)(9). INUV represents that this Agreement and the amendments
contained herein are being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933 (“Securities Act”) and
covenants not to take any position contrary to this Section 6. For the purposes
of Rule 144 of the Securities Act, INUV acknowledges that the holding period of
the Conversion may be tacked to the Original Issue Date of the Note (March 1,
2019) and INUV agrees not to take a position contrary to this Section 6. Upon
conversion of the Note, INUV agrees to issue the Conversion Shares without any
restrictions on transfer and without any restrictive legend. 7. Miscellaneous.



--------------------------------------------------------------------------------



 
[exhibit105002.jpg]




--------------------------------------------------------------------------------



 